DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10936221 and/or claim 19-22 of U.S. Patent No. 10579578. Although the claims at issue are not identical, they are not patentably distinct from each other because.
Note: claim 7-20 are only rejected based on DP.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not 
In the claim 1, “a portion of the data channel comprises at least a portion of the substrate” is not understandable to a person with ordinary skill in the art: commonly accepted meaning in the filed for a data channel is a conductive path(s) enclaved by nonconductive/high-resistance materials. A data channel cannot comprises a part/portion of the substrate.  
The “data channel” 415 in Fig 4 of the spec, is defined as a region including contact pins 425/430 surrounded by an area of shaded area of the chip between memory arrays,  from top down view of Fig 4; or channels in Fig 6a-b, Fig 7 within the interposers. In the remaining of the office action it is being treated similar to: contact pin area between memory arrays, and/or conductive path within an interposer as in Fig 6a-b and/or Fig 7.
“an input/output (I/O) channel” is not defined in the spec; but the “input/output (I/O) area 410” is defined in the Fig 4. In the remaining of the office action, “(I/O) channel” is being treated similar to in Fig 4, element 410.
Note: the argument submitted/filed in 1/8/2020 for parent application 15981708 regarding similar issue, is not CLEARLY persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (PGPUB 20170133103), hereinafter as Kwon, in view of Ikeda (PGPUB 20060235577), hereinafter as Ikeda.
Regarding claim 1, Kwon teaches an apparatus, comprising: 
a substrate configured to couple an array of memory cells with a host device, the substrate comprising a plurality of channels (Fig 1, channels in interposers/substrate); 
a data channel extending in the first direction that is parallel to the I/O channel and configured to couple memory cells of the array of memory cells with the host device, wherein at least a portion of the data channel comprises at least a portion of the substrate (Fig 1, channels within the interposer, parallel to the edge of core chips).
But not expressly an input/output (I/O) channel extending in a first direction from an edge of the array of memory cells, the I/O traversing at least a portion of the array of memory cells and comprising a plurality of power pins and a plurality of ground pins coupled with the array of memory cells; 
Ikeda teaches an input/output (I/O) channel extending in a first direction from an edge of the array of memory cells, the I/O traversing at least a portion of the array of memory cells and comprising a plurality of power pins and a plurality of ground pins coupled with the array of memory cells (Fig 3, region, including power pins 56 and 58, are traversing memory cells, and is parallel to the edge of memory chip 60)
Since Ikeda and Kwon are both from the same field of semiconductor memory device, the purpose disclosed by Ikeda would have been recognized in the pertinent art of Kwon. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the arrangement of circuit as in Ikeda into the device of Kwon for the purpose of providing power to memory cells. 
claim 2, Kwon and Ikeda teach a memory device as in rejection of claim 1, except there is a second I/O area extending in the first direction. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a second I/O area, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 6, Kwon teaches the array of memory cells includes a 2cell region having a plurality of banks of memory cells, the data channel being coupled with 3the cell region and configured to access memory cells of the cell region (Fig 3, memory cells banks).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Ikeda, in view of DeLaCruz (PGPUB 20160027482), hereinafter as in DeLaCruz.
Regarding claim 3, Kwon teaches the I/O channel is coupled with a plurality of cell regions of the array of memory cells; and the data channel is coupled with a single cell region of the array of memory cells (Fig 1).
But not expressly the substrate comprises a high-density substrate or an organic-based substrate,
DeLaCruz teaches the substrate comprises a high-density substrate or an organic-based substrate ([0013]).
Since DeLaCruz and Kwon are both from the same field of semiconductor memory device, the purpose disclosed by DeLaCruz would have been recognized in the pertinent art of Kwon. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use type of materials as in DeLaCruz into the device of Kwon for the purpose of building interposer. 

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Ikeda, in view of Kuge (PGPUB 20020015342), hereinafter as Kuge.
Regarding claim 4, Kwon and Ikeda teach a device as in rejection of claim 1,
But not expressly number of clock pins and number of data pins,
Kuge teaches eight pines ([0065]), a first clock pin configured to communicated a first clock signal having a clock frequency and a first phase, and a second clock pin configured to communicate a second clock signal having the clock frequency and a second phase different from the first phase ([0023]).
Since Kuge and Kwon are both from the same field of semiconductor memory device, the purpose disclosed by Kuge would have been recognized in the pertinent art of Kwon. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use pins as in Kuge into the device of Kwon for the purpose of providing multiple clock signals to a memory device. 
Regarding claim 5, Kuge teaches a data channel pair that includes a first plurality of data pins coupled with a first cell region, and a set of clock pins coupled with the first cell region and the second cell region, wherein the first plurality of data pins corresponds to the data channel ([0023]), except expressly a second plurality of data pins for a second region. It would have been obvious to one having ordinary s kill in the art at the time the invention was filed to use separate group of pins for each memory group, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. st. Regis Paper Co. v. Bemis Co., 193 USPQ8. 1977.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827